_-




                                                                             .   .-
                                                                                      a23




              Offices    OF THE         ATTORNEY    GENERAL       OF TEXAS
                                           AUSTIN

~--%!im-ti               .1        :,



     fionorablo
              John 0. Roe& Oomnds6donsr
     iwoau of Labor Wathdiiop
     Austin,rexaa                                           A
     Da* Nrr aeeiLt ,, :                   Opinion b'o.0-3300




             8omo court




                                    ootfullyadviocd that a three-judge
                                    istrict Court $01' the L;CrtIICPD Dis-
                                  as Ditioion, in tho cas3 OS Zlanleyv.
                                   did hold the law invalid in the ro-
                                  ou, in the Sollowin:: 1c.iqu~~3t


                  "It loom to us that cc;ctFon  4 is re:x?g-
              aant to the CoilstitutSon Of both the stat0
              alldtha lll&tiOA. UililJr
                                     ito t3PZ3 Gil0 ChO
              furni&os        trons~Orta~i0~       to   olovcn   or   12zo
              unmployod in&bbitirntsof Texas, that 2zc!y
              may work Sn OWQ othsr stato, is not portit-,
-.   .---




             tcb to n11+0his oti contr;rat.Uo ifiroqtirc43
             to e;zvo abond that ho vi11 f'umiLshto oath
             OP smh laborrs,rcturn trans:xu%&.,ion.       This
             not otiy appliesto the onploymnt aeont,but
             it likowim appkios to th3 omployerr Wo 7Bmv
             of ao povor in oi$hor tho nationalor state
             l~~islativobodies to oopi~?~l an inilividual
             oitima to mnkcinay particularsort of a coa-..'.
             tract. It ma hardly b0 dofon9aduimn tho
             thaory that t;haunon~ployti  oitlzcaIs 50 holy
             leso cad so mui&nbo~o or below Oonstitution.al
             guarantietithat +% and tho x&n uho assistsh3.m
            ,in   66CW”6&   Work   tAU3t   0Ater   bItnfo   an   nL;i’aomOnt
             08 pPo?ibd by law, othomlso tho unomplayod
             mt rolnin unozplopd. Tho @xmral right to
             IX&O a oontrocttn relationto one*s business
             is a part of the liberty g-0tOoto;l      by th3 Pour-
             teoathdmcndmoat. 00th tho Fifth aml !J'our-
             tooath&on&ntmts rcoo,g~Izo        libortgand prapoz-ty
             aa ooedatont huxmn rl&te         ati the ‘state   is lx%+
             rd  from uauarrsurtclfintori?orenoe     with    elthor.*